On Rehearing.
The plaintiff claims that so much of the judgment of the lower court as was in her favor cannot be disturbed because the appellee did not pray any amendment. No prayer for amendment had then been filed, but the defendant acted on that suggestion and filed an answ'er praying the amendment he desires. This answer was not. filed until nearly two months after the plaintifffs petition for rehearing. Of course it comes too late.
It is also claimed by the plaintiff that she cannot exercise the right of servitude in the windows unless she is permitted to open the shutters fully and entirely, but we held, while the defendant could not *475again reclose the windows and nail boards across the shutters, she was entitled only to such light and ventilation from the windows as may be obtained by the removal of the boards from across the shutters, which does not imply that she may fully open them. If she may fully open the shutters, the defendant could not erect a second story upon his cottage which would obstruct her view, but we held that he could, and we said it to illustrate the extent of that servitude in the windows which she had. ’
The removal of the boards from across the shutters enables the plaintiff to' move the slats up or down at pleasure, and to open the shutters even partially, but not to spread them “ wide open,” and thus obtain an unrestricted view upon and over the defendant’s lot and cottage.
It is therefore ordered and decreed that the judgment of the lower court, ordering the screen opposite the window marked B to be removed, remain unaltered, and that plaintiff’s right of servitude in the windows does not extend to opening the shutters fully and entirely, but only so far as was prevented by the boards nailed across them, and that so much of our former decree as is inconsistent herewith is set aside, and that the defendant pay the costs of appeal.